The issue presented in this case is the same as was presented in the case of Reeves et al. v. Police Jury of St. Tammany Parish, La. App., 29 So.2d 511. A resolution similar to the one under consideration in that case was adopted on the same day, calling the same kind of election in Ward Five of St. Tammany Parish.
By agreement, the two cases were consolidated for trial in the lower court and also for argument and submission in this court.
For the reasons stated in the opinion this day handed down in the case of Reeves et al. v. Police Jury of St. Tammany Parish, La. App., 29 So.2d 511.
It is ordered, adjudged and decreed that the judgment herein appealed from be, and the same is hereby reversed, annulled and set aside and it is further ordered, adjudged and decreed that there be judgment in favor of the plaintiffs, Oreice Pierce, Rondo Pierce, William Brewton and Louis M. Fitzmorris, and against the defendant, Police Jury of St. Tammany Parish, declaring the resolution adopted by the said Police Jury of St. Tammany Parish on September 19, 1946, calling, ordering and fixing an election for Ward Five of St. Tammany Parish to vote on whether or not alcoholic beverages shall or shall not be sold therein, and any and all other resolutions *Page 516 
pertaining to said election to be illegal, null and void, and,
It is further ordered, adjudged and decreed that the said Police Jury of St. Tammany Parish be, and it is hereby enjoined, restrained and prohibited from taking any other steps or proceeding any further under the terms and provisions of the said resolution.
It is further ordered that the defendant pay all costs of this proceeding.